EXHIBIT 10.1

VOTING AGREEMENT

This Voting Agreement (this “Agreement”) is dated as of August 19, 2019, by and
between Community First Bancshares, Inc., a Federal corporation (“Community
First Bancshares”), Community Interim Corporation, a Georgia corporation
(“Acquisition Corporation”), and the stockholder of ABB Financial Group, Inc., a
Georgia corporation (“ABB Financial Group”), executing this Agreement on the
signature page hereto (the “Stockholder”).

RECITALS

A.    Concurrently with the execution of this Agreement, Community First
Bancshares, Acquisition Corporation and ABB Financial Group have entered into an
Agreement and Plan of Merger (the “Merger Agreement”) which provides, among
other things, for the merger (the “Merger”) of ABB Financial Group with and into
Acquisition Corporation upon the terms and subject to the conditions set forth
therein.

B.    As of the date hereof, the Stockholder is the record or Beneficial Owner
(as defined below) of that number of ABB Financial Group Common Shares (as
hereinafter defined) set forth below the Stockholder’s name on the signature
page hereto.

C.    As a condition to Community First Bancshares’ and Acquisition
Corporation’s willingness to enter into and perform their obligations under the
Merger Agreement, the Stockholder has agreed to enter into this Agreement.

NOW THEREFORE, the parties hereto agree as follows:

I.    CERTAIN DEFINITIONS

1.1.    Capitalized Terms. Capitalized terms used in this Agreement and not
defined herein have the meanings ascribed to such terms in the Merger Agreement.

1.2.    Other Definitions. For the purposes of this Agreement:

“ABB Financial Group Common Share” means a share of common stock, no par value
per share, of ABB Financial Group, including for purposes of this Agreement all
shares or other voting securities into which any ABB Financial Group Common
Share may be reclassified, sub-divided, consolidated or converted and any rights
and benefits arising therefrom (including any dividends or distributions of
securities which may be declared with respect to ABB Financial Group Common
Shares).

“Beneficial Owner” or “Beneficial Ownership” with respect to any securities
means having “beneficial ownership” of such securities, as determined pursuant
to Rule 13d-3 under the Securities Exchange Act of 1934, as amended.

“Transfer” means, with respect to a security, the sale, grant, assignment,
transfer, pledge, hypothecation, encumbrance, constructive sale, or other
disposition of such security or the Beneficial Ownership thereof (including by
operation of law), or the entry into of any contract, agreement or other
obligation to effect any of the foregoing, including, for purposes of this
Agreement, the transfer or sharing of any voting power of such security.



--------------------------------------------------------------------------------

II.    SUPPORT OBLIGATIONS OF THE STOCKHOLDER

2.1.    Agreement to Vote. Subject to the terms of this Agreement, the
Stockholder irrevocably and unconditionally agrees that from and after the date
hereof, at any meeting (whether annual or special, and at each adjourned or
postponed meeting) of stockholders of ABB Financial Group, however called, or in
connection with any written consent of ABB Financial Group’s stockholders, the
Stockholder will (x) appear at each such meeting or otherwise cause all of its
Owned Shares (as hereinafter defined) to be counted as present thereat for
purposes of calculating a quorum, and respond to each request by ABB Financial
Group for written consent, if any, and (y) vote (or consent), or cause to be
voted (or validly execute and return and cause consent to be granted with
respect to), all of the Stockholder’s ABB Financial Group Common Shares
Beneficially Owned by the Stockholder as of the applicable record date
(including any ABB Financial Group Common Shares that the Stockholder may
acquire after the date hereof, the “Owned Shares”) and all other voting
securities of or equity interests in ABB Financial Group: (i) in favor of the
adoption or approval of the Merger Agreement and the transactions contemplated
thereby, including any amendments thereto (whether or not recommended by the
Board of Directors of ABB Financial Group), and (ii) against any action,
agreement, transaction or proposal that (A) is made in opposition to, or in
competition or inconsistent with, the Merger or the Merger Agreement,
(B) relates to an Acquisition Proposal or Superior Proposal, or (C) could
otherwise prevent, impede or delay the consummation of the Merger or the other
transactions contemplated by the Merger Agreement, and (z) not vote or execute
any written consent to rescind in any manner any prior vote or written consent
adopting or approving the Merger Agreement. Notwithstanding the foregoing, the
voting agreements in this Section 2.1 shall not apply to (i) any Owned Shares
over which the Stockholder lacks voting power or (ii) any Owned Shares over
which the Stockholder has or shares voting power solely in a fiduciary capacity
on behalf of any other person(s) if the Stockholder determines in good faith
that such a vote would cause a breach of fiduciary duties to such other
person(s).

2.2.    No Solicitation. The Stockholder agrees that it will comply with
Section 6.10 of the Merger Agreement, which Section is incorporated by reference
herein. The foregoing shall not restrict or limit the ability of any Person who
is a director of ABB Financial Group to exercise the Stockholder’s fiduciary
duties or to take any action in his or her capacity as a director of ABB
Financial Group to the extent expressly permitted by the Merger Agreement.

2.3.    Restrictions on Transfer. Except as otherwise agreed to by Community
First Bancshares and Acquisition Corporation (which consent shall not be
unreasonably withheld, delayed or conditioned), the Stockholder agrees that from
and after the date hereof, to not (a) tender into any tender or exchange offer
or otherwise directly or indirectly Transfer any Owned Shares (or any rights,
options or warrants to acquire ABB Financial Group Common Shares), or (b) grant
any proxies with respect to the Stockholder’s Owned Shares, deposit the
Stockholder’s Owned Shares into a voting trust, enter into a voting agreement
with respect to any of the Stockholder’s Owned Shares or otherwise restrict the
ability of the Stockholder to freely exercise all voting rights with respect
thereto, provided, however, that the Stockholder shall be permitted to Transfer
Owned Shares to any person (a “Transferee”) in the case of (i) a gift or

 

2



--------------------------------------------------------------------------------

similar estate planning transaction if, and only if, such Transferee agrees in
writing to be bound by the terms of this Agreement and the Stockholder provides
at least two (2) days prior written notice (which shall include the written
consent of the Transferee agreeing to be bound by the terms of this Agreement)
to Community First Bancshares and Acquisition Corporation, (ii) a bequest of
Stockholder’s Owned Shares by will or operation of law, in which case this
Agreement shall bind the transferee, or (iii) the surrender Stockholder’s Owned
Shares to ABB Financial Group in connection with the vesting, settlement or
exercise of ABB Financial Group equity awards to satisfy any withholding for the
payment of taxes incurred in connection with such vesting, settlement or
exercise, or, with respect to ABB Financial Group equity awards, the exercise
price thereon. Any action attempted to be taken in violation of the preceding
sentence will be null and void.

III.     GENERAL

3.1.    Representations and Warranties of Stockholder. The Stockholder
represents and warrants to Community First Bancshares and Acquisition
Corporation that: (x) the Stockholder has the capacity to enter into this
Agreement and that it is a valid and binding obligation enforceable against the
Stockholder in accordance with its terms, subject to bankruptcy, insolvency and
other laws affecting creditors’ rights and general equitable principles; (y) the
execution and delivery of this Agreement by such Stockholder does not, and the
performance by such Stockholder of its obligations under this Agreement will
not, require such Stockholder to obtain any consent, approval, authorization or
permit; and (z) neither the execution and delivery of this Agreement by such
Stockholder nor compliance by such Stockholder with any of the provisions hereof
shall (i) result in, or give rise to, a violation or breach of or a default
under any of the terms of any contract, understanding, agreement or other
instrument or obligation to which such Stockholder is a party or by which such
Stockholder or any of its Owned Shares may be bound, or (ii) violate any
applicable order, writ, injunction, decree, judgment, statute, rule or
regulation.

3.2.    Governing Law. This Agreement and any controversies arising with respect
hereto shall be construed in accordance with and governed by the laws of the
State of Georgia (without regard to principles of conflict of laws that would
apply the law of another jurisdiction).

3.3.    Amendments. This Agreement may not be amended except by written
agreement signed by Community First Bancshares, Acquisition Corporation and by
the Stockholder.

3.4.    Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties to this Agreement with
respect to the subject matter of this Agreement.

3.5.    Counterparts; Execution. This Agreement may be executed in any number of
counterparts, all of which are one and the same agreement. This Agreement may be
executed by facsimile or pdf signature by any party and such signature is deemed
binding for all purposes hereof, without delivery of an original signature being
thereafter required.

 

3



--------------------------------------------------------------------------------

3.6.    Effectiveness and Termination. This Agreement will become effective when
Community First Bancshares and Acquisition Corporation have received
counterparts signed by the Stockholder and shall terminate on the date that the
Merger is approved by ABB Financial Group stockholders. In the event the Merger
Agreement is terminated in accordance with its terms, this Agreement shall
automatically terminate and be of no further force or effect. Upon any such
termination, except for any rights any party may have in respect of any breach
by any other party of its or his obligations hereunder, none of the parties
hereto shall have any further obligation or liability hereunder.

3.7.    Enforcement Costs. In any legal action or other proceeding relating to
this Agreement and the transaction contemplated hereby or if the enforcement of
any provision of this Agreement is brought by any party against the other party,
the prevailing party in such action or proceeding shall be entitled to recover
all reasonable expenses relating thereto (including reasonable attorneys’ fees
and expenses, court costs and expenses incident to arbitration, appellate and
post-judgment proceedings) from the party against whom such action or proceeding
is brought, in addition to any other relief to which such prevailing party may
be entitled.

[The Remainder of this Page is Intentionally Left Blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be signed as
of the date first above written.

 

COMMUNITY FIRST BANCSHARES, INC.

By:    

Name:   Title:  

 

COMMUNITY INTERIM CORPORATION

By:    

Name:   Title:  

(Stockholder signature page follows)

 

5



--------------------------------------------------------------------------------

  STOCKHOLDER Signature:     Stockholder Name:     Title, if applicable:    
Owned Shares:     Notice Address:                             
                        

 

6